183 F.2d 776
Kaj THEILL and Raymonde M. Theill, Appellants,v.Charles W. WHITLOCK, Appellee.
No. 12288.
United States Court of Appeals Ninth Circuit.
August 22, 1950.

Appeal from the United States District Court, Northern District of California, Southern Division; Michael J. Roche, Judge.
Charles A. Christin, Christin, Keegan & Carroll, all of San Francisco, Cal., for appellant.
Allison E. Schofield, Raymond L. Hanson, Brunswig Sholars Schofield, Hanson & Sholars, all of San Francisco, Cal. (Walter S. Stevenson, Thomas M. Jenkins, San Francisco, Cal., of counsel), for appellee.
Before STEPHENS, Circuit Judge, and BOWEN and LEMMON, District Judges.
PER CURIAM.


1
The judgment is affirmed.